Title: John Bondfield to the American Commissioners, 3 October 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, October 3, 1778: No ships have arrived from America; that none have come from [South] Carolina is to be expected because of the embargo on rice, but many French vessels are in Virginia, Maryland and North Carolina, even if American ships are lacking.
A ship belonging to Mr. Ross was sold here. The crewmen who shipped for the round trip demand their wages, but Mr. Ross’s agent insists they accept a reduction in pay because of the changed value of currency. The court of admiralty refers them to referees but no one will accept the task for lack of knowledge about American currency. I complained unsuccessfully to Mr. Delap to whom the vessel was sent and recommended to the crewmen they lay their cause before you. I send you two hogsheads of Médoc wine for your inspection and can send you two more. I hope to transmit you some interesting intelligence in a few days.>
